DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

3.	Claims 1, 12, 24 have been amended.

4.	Claims 5, 19 has been canceled. 

5.	Claims 1-4, 6-18, 20-30 are pending. 

Response to Arguments and Amendments
6.	Applicant’s arguments, see (page 1, 2 on remarks), filed 12/11/2021 with respect to the rejection(s) of claim(s) 1-4, 6-18, 20-30 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daniel Lievens (US 20140279668).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-4, 6, 12-18, and 20-30 are rejected under 35U.S.C 103 as being unpatentable over Murray (US 20180144302), in view of Daniel Lievens (US 20140279668), and further in view of Tiger T G Zhou (US 20140254896), hereinafter Zhou

	Regarding claim 1:

	Murray discloses a conveyance system; a securable compartment configured to autonomously lock and unlock autonomous vehicle is proposed comprising a transport body configured to travel to an identified location, a package retention device for securing one or more packages to the transport body, and provide access to the package retention device upon authentication of a recipient retrieving a package at the delivery destination (Murray, paragraph 5).
 At least one processor; and a memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to, autonomously: travel to a pickup location of a customer navigating the autonomous package delivery device using the shipper location data to the shipping location is provided (Murray, paragraph 6). However, Murray fails to teaches a product identification reader, in response to receiving an instruction to retrieve a product comprising return merchandise that has been approved for a merchandise return by the customer to a product provider; determine, at the pickup location, based on the information captured by the product identification reader, whether an item from the customer is the product and accept, at the pickup location, the item so as the locked into the securable compartment for transport to the product provider at a product provider for processing of the merchandise return location only if it is determined that the item is the product.
Lievens teaches a product identification reader; determine, at the pickup location, based on the information captured by the product identification reader, whether an item from the customer is the product after a scan of a machine-readable indicium associated with the sale of the particular item (e.g., an attendant at the particular attend delivery/pickup location scans a bar code on a sales receipt associated with the particular item) (Lievens, paragraph 92); in response to receiving an instruction to retrieve a product comprising return merchandise that has been approved for a merchandise return by the customer to a product provider; and processing of the merchandise return at a product provider location only if it is determined that the item is the product 1) receiving a return request (e.g., for a partial or full refund) from particular user to return particular item purchased from a particular retailer; 2) confirm that the particular retailer will accept the particular item (e.g., for a full or partial refund); and 3) facilitate the return of the particular item in any number of ways including, for example, shipping the particular item back to the particular retailer (Lievens, paragraph 21). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping off or picking up parcels from attended delivery/pickup locations, reduce user spending time driving and number cars on the road.
Zhou teaches accept, at the pickup location, the item so as the locked into the securable compartment for transport to the product provider at a product provider location only if it is determined that the item is the product when the mobile robot drone system arrives in the mail or goods receiving location, it may receive mail or goods via a mail and goods compartment at operation 304. The mail or goods may be put in the mail and goods compartment by a postman or a salesperson, or by a post robot system (Zhou, paragraph 58). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Zhou in order to delivering mail and goods capable of performing payments and electronically signing documents (Zhou, paragraph 2).

Regarding claim 2:
Murray, Lievens and Zhou disclose a customer identification reader, wherein the memory storing instructions which, when executed by the at least one processor, further causes the autonomous robotic vehicle to: determine, at the pickup location, based on information captured by the customer identification reader, whether an identity of the customer is verified one or more biometric identifiers or markers are extracted from the stored profile image and compared to biomarker identifiers extracted or obtained from an image taken of one or more persons present at the shipping location (Murray, paragraph 35);and unlock the securable compartment the robot 602, when landed, unlocking from the copter 608, and moving to a house 702  (Zhou, paragraph 97); to permit receipt of the item in the securable compartment only in response to determining that the identity of the customer is verified confirm that the particular retailer will accept the particular item (e.g., for a full or partial refund); and 3) facilitate the return of the particular item in any number of ways including, for example, shipping the particular item back to the particular retailer ( Lievens , paragraph 21). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping off or picking up parcels from attended delivery/pickup locations, reduce user spending time driving and number cars on the road.

	Regarding claim 3:
Murray, Lievens and Zhou disclose wherein the information captured by the product identification reader comprises a bar code of the item read a machine-readable indicia (e.g., a UPC code, a transaction code associated with the sale of the item to the individual attempting to exchange the item, or other suit able item identifier) associated with an item to be returned; (Lievens, paragraph 82). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping off or picking up parcels from attended delivery/pickup locations, reduce user spending time driving and number cars on the road.

	Regarding claim 4:
	Murray, Lievens and Zhou disclose the information captured by the product identification reader comprises a weight of the itemshipper request includes details regarding the package to be shipped (e.g. weight, dimensions, fragility) and the intended recipient location (Murray, paragraph 26).

	Regarding claim 6:
Murray, Lievens and Zhou wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to, after accepting the item, transport the item to the product provider locationan autonomous vehicle comprising a transport body configured to travel to an identified location, a package retention device for securing one or more packages to the transport body (Murray, abstract, [lines 1-5]).

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 13:
Murray,  Lievens  and Zhou disclose causes the autonomous delivery management system to communicate instructions to the one of the plurality of autonomous robotic vehicles to unlock the one of the plurality of securable compartments, to permit receipt of the item from the customer in the one of the plurality of securable compartments, upon a verification via the one of the plurality of autonomous robotic vehicles of an identity of the customer one or more biometric identifiers or markers are extracted from the stored profile image and compared to biomarker identifiers extracted or obtained from an image taken of one or more persons present at the shipping location (Murray, paragraph 35); and the robot 602, when landed, unlocking from the copter 608, and moving to a house 702  (Zhou, paragraph 97) and further confirm that the particular retailer will accept the particular item (e.g., for a full or partial refund); and 3) facilitate the return of the particular item in any number of ways including, for example, shipping the particular item back to the particular retailer ( Lievens , paragraph 21). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping 

Regarding claim 14:
Murray, Lievens and Zhou disclose when executed by the at least one processor, causes the autonomous delivery management system to receive, from a device of the customer, an identification object captured by the device, and a location of the device accessing , from one or more image devices , an image of one or more individuals present at the shipping location and authenticating the shipper by comparing the images to photos of authorized individual using one or more facial recognition modules configured as code executing in the processor . A successful comparison permits access by the shipper to the package securing device (Murray, paragraph 6).

Regarding claim 15:
	Murray, Lievens and Zhou disclose when executed by the at least one processor, causes the autonomous delivery management system to determine that the identification object captured by the device matches an identity of the customer the profile data relating to the shipper or recipient may be in the form of a unique identification number, customer account, transaction number or other numerical or data identifier. In a further implementation, the data relating to the shipper or recipient includes a digital photo of one or more persons considered to be an agent of the shipper as well as a matching personal identification number associated with the photo (Murray, paragraph 29).

	Regarding claim 16:
	Murray, Lievens and Zhou disclose wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous delivery management system to receive, from a device of the customer, a pickup time and the pickup location of the item to be returned where the recipient cannot be identified, the drone waits at the delivery location for a pre-determined period of time prior to traveling back to the brokerage area. As a further alternative, the drone may contact the shipper to determine if the package should be returned or sent to an alternative recipient (Murray, paragraph 50).

	Regarding claim 17:
	Murray, Lievens and Zhou disclose wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous delivery management system to select the one of the plurality of automatous robotic vehicles based on at least a location of the one of the plurality of autonomous robotic vehicles relative to the pickup location the mobile robot drone system may independently determine an appropriate itinerary to reach the location where it will receive goods or a return itinerary where the mail or goods need to be delivered. In the delivery receiving location, mail or goods may be received using a mail and goods compartment of the mobile robot drone system (Zhou, paragraph 26). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Zhou in order to delivering mail and goods capable of performing payments and electronically signing documents (Zhou, paragraph 2).

Regarding claim 18:
	Murray, Lievens and Zhou disclose wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous delivery management system to select the one of the plurality of autonomous robotic vehicles based on at least an amount of available compartment space in the one of the plurality of autonomous robotic vehicles one or more computers, such as remote computer 117 is configured to receive the shipper data and evaluate the inventory of available drones for capabilities (e.g. lifting capacity, range etc.) suitable for delivering the packages. Once selected, the appropriate drone is dispatched by the remote computer 117 to the shipper's location or a location identified by the shipper for acquisition of the package, as in step 405 (Murray, paragraph 26).

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 18.

Regarding claim 21:
Murray, Lievens and Zhou disclose when executed by the at least one processor, causes the autonomous delivery management system to determine whether to approve the request based on a return policy of the product provider confirm that the particular retailer will accept the particular item (e.g., for a full or partial refund); and 3) facilitate the return of the particular item in any number of ways including, for example, shipping the particular item back to the particular retailer (Lievens, paragraph 21). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping off or picking up parcels from attended delivery/pickup locations, reduce user spending time driving and number cars on the road.

Regarding claim 22:
Murray, Lievens and Zhou disclose wherein the securable compartment is one of a plurality of securable compartments of the autonomous robotic vehicle, and wherein the instruction to retrieve the product includes an assignment of the securable compartment the mobile robot drone system may scan one or more barcodes using a camera. The mobile robot drone system may verify the goods received via the mail and goods compartment (Zhou, paragraph 62); and further receiving item information associated with the particular item, the particular item associated with the particular retailer; 4) determining whether the particular item may be returned to the particular retailer for at least particular refund, based at least in part on: a) the one or more item return criteria; and b) the item information (Lievens, paragraph 4). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Zhou in order to delivering mail and goods capable of performing payments and electronically signing documents (Zhou, paragraph 2).

Regarding claim 23:
 that any parcels will be of a certain average size and will be stored by the attended delivery/pickup locations for a certain period of time before being picked up by a parcel recipient ( Lievens, paragraph 71), the weight of a parcel; (2) the dimensions of the parcel; (3) average latency of parcels at the attended delivery/ pickup location (Lievens, paragraph 74). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping off or picking up parcels from attended delivery/pickup locations, reduce user spending time driving and number cars on the road.

Regarding claim 24:
Claim 24 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 25:
Murray and Zhou disclose wherein determining comprises scanning by a product identification reader of the autonomous robotic vehicle, a barcode of the item read a machine-readable indicia (e.g., a UPC code, a transaction code associated with the sale of the item to the individual attempting to exchange the item, or other suit able item identifier) associated with an item to be returned; (Lievens, paragraph 82). It would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of Lievens because of the beneficial to the user or common carrier in dropping off or picking up parcels from attended delivery/pickup locations, reduce user spending time driving and number cars on the road.

Regarding claim 26:
Murray and Zhou disclose wherein determining comprises verifying a weight of the item one or more computers, such as remote computer 117 is configured to receive the shipper data and evaluate the inventory of available drones for capabilities (e.g. lifting capacity, range etc.) suitable for delivering the packages. Once selected, the appropriate drone is dispatched by the remote computer 117 to the shipper's location or a location identified by the shipper for acquisition of the package, as in step 405 (Murray, paragraph 26).

Regarding claim 27:
Murray and Zhou disclose determining, by the autonomous robotic vehicle, at the pickup location, whether an identity of the customer is verified; and unlocking the securable compartment, to receive the item in the securable compartment, in response to determining that the identity of the customer is verified accessing , from one or more image devices , an image of one or more individuals present at the shipping location and authenticating the shipper by comparing the images to photos of authorized individual using one or more facial recognition modules configured as code executing in the processor . A successful comparison permits access by the shipper to the package securing device (Murray, paragraph 6).

Regarding claim 28:
Claim 28 is rejected under the same reason set forth in rejection of claim 22.

Regarding claim 29:
Claim 29 is rejected under the same reason set forth in rejection of claim 26.

Regarding claim 30:
Murray and Zhou disclose transporting, by the autonomous robotic vehicle, the item to a location of the product provider when the mobile robot drone system arrives in the mail or goods receiving location, it may receive mail or goods via a mail and goods compartment at operation 304. The mail or goods may be put in the mail and goods compartment by a postman or a salesperson, or by a post robot system (Zhou, paragraph 58). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that .



8.	Claims 7-11 are rejected under 35U.S.C 103 as being unpatentable over Murray (US 20180144302), in view of Daniel Lievens (US 20140279668), Tiger T G Zhou (US 20140254896) and further in view of Donald R. High (US 20180096270)

	Regarding claim 7:
	Murray discloses travel to an identified location (Murray, Abstract, [line 1-2]), but fail to disclose wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to determine a distance between a location of the autonomous robotic vehicle and the pickup location of the customer. However, High teaches the control circuit of the product receiving system is configured to determine that a delivery vehicle 106 is within a threshold distance of the product receiving system and intends to deliver a package into the package compartment (High, paragraph 24). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Regarding claim 8:
Murray, Lievens, Zhou and High disclose when executed by the at least one processor, causes the autonomous robotic vehicle to send a notification to the customer if the distance is less than a pre-set distance when the delivery vehicle is within a threshold distance of the product receiving system . In some embodiments, the control circuit can communicate a notification to a customer of the delivery including identifier information of the product. This notification may be by text message, cellular call, email, other such communication, or combination of two or more of such communication (High, paragraph 31). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention 

Regarding claim 9:
Murray, Lievens, Zhou and High disclose when executed by the at least one processor, causes the autonomous robotic vehicle to estimate a time of arrival at the pickup location of the customer the control circuit determines whether a time that the delivery vehicle intends to deliver the package corresponds with a customer specified delivery restriction (High, paragraph 27). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Regarding claim 10:
Murray, Lievens, Zhou and High disclose when executed by the at least one processor, causes the autonomous robotic vehicle to send a notification to the customer if the estimated time of arrival is later than a schedule arrival time the control circuit can communicate a notification to a customer of the delivery including identifier information of the product. This notification may be by text message, cellular call, email, other such communication, or combination of two or more of such communication (High, paragraph 31). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Regarding claim 11:
Murray, Lievens, Zhou and High disclose wherein the product identification reader includes a camera, a barcode reader or a scale the one or more sensors may include an RFID tag reader , a camera and text capture system , measurement devices to measure dimensions of a product and / or package , a scale or weight detector , and / or other such sensors (High, paragraph 31). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.
/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491